Citation Nr: 1422880	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  06-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to April 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the Veteran's disability rating for posttraumatic stress disorder (PTSD) from 30 percent to 50 percent.  

In January 2010, the Board increased the Veteran's disability rating to 70 percent as of May 18, 2005, and remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  

In July 2011, the Board denied entitlement to TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2013 Joint Motion for Remand (JMR) and Court Order, the decision was remanded for further action in compliance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to comply with the JMR instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court or Board is not complied with, the Board itself errs in failing to insure compliance.  Id.  

In January 2010, the Board remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) for further development, to include obtaining a VA psychiatric examination and opinion as to whether the Veteran is able to secure and follow a substantially gainful occupation as a result of his service-connected PTSD.  (The Veteran does not contend, nor does the evidence show, any occupational impairment due to his service-connected residuals of a pilonidal cystectomy.)

The RO obtained a medical examination and opinion in May 2010, at which time the VA physician opined "[t]here is no evidence that [the Veteran's] posttraumatic stress disorder renders him unemployable."

In July 2011, the Board denied the Veteran's claim of entitlement to TDIU.

The JMR determined that the Board did not provide adequate reasons or bases for its determination.  The parties agreed that remand was necessary so that the Board could address the Veteran's educational background, any prior vocational training, and previous work experience.  The JMR also determined that the May 2010 VA medical opinion was inadequate because it failed to address the side-effects of medications prescribed for the Veteran's service-connected PTSD, as well as the medications' impact on his ability to obtain employment.  

In January 2014, the Veteran's attorney submitted new evidence accompanied by a waiver of initial RO review.  The evidence consists of a January 2014 "Employability Evaluation" prepared by a certified rehabilitation counselor (CRC).  The report does not address the side-effects of the Veteran's psychotropic medications.  In addition, the CRC relied on the Veteran's nonservice-connected back and neck disabilities, as well as his age, in determining employability.  Finally, evidence reviewed by the CRC includes a January 2, 2014 letter from Donna Dossett.  This letter, which reportedly addresses "nightmares [and] drowsiness due to medications," is not in the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide a copy of the January 2, 2014 letter from Donna Dossett referenced in the January 8, 2014 report.

2. Schedule the Veteran for a VA examination in order to determine the impact the Veteran's service-connected PTSD has on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  

The examiner should provide an opinion as to whether the service-connected PTSD prevents the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must consider the effects of the Veteran's PTSD medications as well as his PTSD symptoms.  The examiner should address the May 2010 VA examination report and the January 2014 Employability Evaluation.

The examiner should provide a rationale for this opinion.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


